Citation Nr: 1637554	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  13-09 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to an initial disability rating in excess of 10 percent for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to May 1985, from March 1990 to May 1992 and from October 2007 to May 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  Thereafter, the case was transferred to the RO in St. Paul, Minnesota.  

The Board remanded the case in August 2015.  

Under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, the additional evidence that the Veteran submitted after submitting his April 2013 substantive appeal (VA Form 9) is subject to initial review by the Board because the Veteran did not request in writing that the AOJ initially review such evidence.  See 38 U.S.C.A. § 7105 (e)(1) (West 2014).  

During the course of the Veteran's appeal, service connection for a left knee disability was granted in a December 2015 rating decision.  As the Veteran has, as yet, not appealed either the evaluation or effective date assigned to this disability, the matter is not before the Board.  See Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  

The issues of entitlement to service connection for cervical spine and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 9, 2016, the Veteran's allergic rhinitis was not manifested by polyps.  

2.  Since May 9, 2016, the Veteran's allergic rhinitis has been manifested by polyps.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for allergic rhinitis have not been met prior to May 9, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2015).

2.  The criteria for a disability rating of 30 percent for allergic rhinitis have been met since May 9, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2015).

Standard December 2009, January 2010, March 2010, April 2010 and December 2010 letters satisfied the duty to notify provisions.  In any case, the appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c).  

The Veteran's available service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Board acknowledges that VA was unable to obtain all of the Veteran's service treatment records.  Where service records have been lost or destroyed through no fault of the veteran, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis in this case has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  Case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, the Veteran has submitted copies of service treatment records he retained.

The Veteran was provided VA medical examinations in May 2012, October 2013 and March 2015.  The Veteran asserts that the March 2015 VA examination is inadequate because the examiner used his iPhone during the physical examination.  The Veteran further alleges that the examination was inadequate because the examiner was previously fired by VA.  

The Board finds that the March 2015 examiner expressly addressed whether the Veteran had nasal obstructions, and/or nasal polyps.  There is no indication that any specialized equipment was necessary to obtain these findings and further there is no indication that the examiner lacked the requisite expertise to conduct the examination.  Accordingly, the Veteran's assertion that the March 2015 VA examination is inadequate lacks merit.

The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.


II. Analysis

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The Board will consider entitlement to staged ratings to compensate for times during the rating period when the disability may have been more severe than at other times during the course of the rating period on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's allergic rhinitis disability is rated under Diagnostic Code 6522 (allergic or vasomotor rhinitis).  38 C.F.R. § 4.97, Diagnostic Code 6522 (2015).  Diagnostic Code 6522 provides for a 10 percent rating where the condition is without polyps, but there is greater than 50-percent obstruction of the nasal passages on both sides or complete obstruction on one side.  A maximum 30 percent rating is warranted where the evidence demonstrates polyps.  

Additionally, Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated pursuant to a general formula for sinusitis set forth in the rating schedule following Diagnostic Code 6514.  However, service connection for sinusitis has been specifically denied in rating decisions dated in May 2012 and April 2014.  The Veteran has not appealed these decisions.  Therefore, symptoms attributed to his sinusitis cannot be considered in evaluating his service-connected allergic rhinitis.  

Based on the evidence, the Board finds that the Veteran's service-connected allergic rhinitis is no more than 10 percent disabling prior to May 9, 2016.  VA and private treatment records, as well as the VA compensation examinations prior to May 9, 2016, while showing greater than 50 percent obstruction of the nasal passages on both sides in February 2015, do not show evidence of nasal polyps.  Without sufficient evidence of the presence of polyps, a disability rating in excess of 10 percent under Diagnostic Code 6522 is not warranted.  The Board observes that all the examination reports and treatment reports of record, as well as the submitted February 2015 VA Disability Benefit Questionnaire, prior to May 9, 2016, fail to indicate any such symptomatology.  

In light of the foregoing, the preponderance of the evidence is against an initial disability rating in excess of 10 percent prior to May 9, 2016, there is no doubt to be resolved, and a disability rating in excess of 10 percent for allergic rhinitis prior to May 9, 2016, is not warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.  

The Board finds that, since May 9, 2016, the date of the most recent VA Disability Benefits Questionnaire, there is sufficient evidence that the Veteran's allergic rhinitis is manifest by polyps, corresponding to a maximum 30 percent rating pursuant to Diagnostic Code 6255.  Thus, it is factually ascertainable that an increase in severity is shown as of that date.  Accordingly, the Board grants an initial 30 percent disability rating for allergic rhinitis from May 9, 2016.  

The Board has also considered the application of Diagnostic Codes 6523 and 6524.  However, the Veteran has not been shown to have bacterial rhinitis or granulomatous rhinitis.  He is accordingly not entitled to an increased rating under those diagnostic codes at any time during the pendency of the appeal.  

The Veteran's allergic rhinitis has not required frequent hospitalizations, and has not markedly interfered with his capacity for employment.  The disability picture is not exceptional or unusual, and the rating criteria address it reasonably well.  Therefore it is not necessary to refer the disability for consideration of extraschedular ratings.  See 38 C.F.R. § 3.321 (b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

A veteran may also be entitled to a referral for an extraschedular evaluation based upon multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  See 38 C.F.R. § 3.321 (b); Johnson v. Macdonald, 762 F.3d 1362 (Fed. Cir. 2014).  That said, there is no suggestion in the record, and the Veteran does not assert, that the combined effects of his service-connected disabilities create such an exceptional disability picture during the appeal period as to render the schedular rating criteria inadequate.

It has not been suggested that the disability makes him unemployable, so the record regarding the Veteran's allergic rhinitis does not indirectly raise the issue of a total disability evaluation based upon unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for allergic rhinitis prior to May 9, 2016, is denied.  

Entitlement to a 30 percent initial disability rating for allergic rhinitis since May 9, 2016, is granted, subject to the laws and regulations governing the payment of monetary benefits.  





REMAND

VA is obligated to provide an examination and/or opinion where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs of symptoms of disability might be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007). 

Pursuant to the August 2015 remand, the Veteran was provided a VA orthopedic examination in December 2015.  Although the VA examiner noted the Veteran's reported history of an in-service neck injury during his first period of service and a gradual onset of right knee pain during his final period of service, the VA examiner's corresponding etiological opinions are based solely on a lack of objective clinical evidence of a cervical spine or right knee disability during service.  The examiner opined that the Veteran's cervical spine and right knee disabilities were less likely than not caused by or a result of his active duty service.  The examiner did not address or comment on the Veteran's history of injuries in service or of a gradual onset of symptoms during his last period of service.  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, the Veteran must be provided adequate VA opinions regarding the etiology of his cervical spine and right knee disabilities.  

While the appeal is in remand status, all of the Veteran's contemporaneous and relevant outstanding treatment records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (b).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding relevant VA or private treatment records, and ensure that all existing VA treatment records are contained in the claims file.

2.  After the above development is completed, obtain an addendum to the December 2015 VA examination by the same examiner or another qualified examiner with expertise in orthopedic disorders, if that examiner is not available.  The claims file must be made available to and reviewed by the examiner.  

Based on a review of the claims file and an examination of the Veteran (if needed), the examiner should provide another opinion regarding the nature and etiology of any cervical spine and right knee disabilities found to be present, to include cervical spine strain and/or right knee degenerative changes.  The examiner must provide an opinion as to whether such disorder are at least as likely as not (a 50 percent or greater probability) that the Veteran's current cervical spine and right knee disabilities, to include cervical strain and/or right knee degenerative changes had their onset in service or are a result of his service.  In providing this opinion, the examiner must consider the Veteran's assertions that he injured his cervical spine during his first period of service and that his right knee disability had a gradual onset during his last period of service.  

A complete rationale for all opinions expressed and conclusions reached should be set forth.  

3.  Finally, readjudicate the issues remaining on appeal.  If either of the benefits remains denied, issue an appropriate supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


